It was in effect held in our original opinion in this case that the construction placed by the District Court upon the will of George Crosson, Sr., was correct, and that there was no error in adjudging that Mrs. Lizzie Crosson was entitled to one-half of the community property and one-half of her deceased husband's estate, and that the balance belonged in equal shares to the children of both marriages. The only ground for reversal was, that the judgment declaring that all the property was community was not responsive to the verdict.
It is therefore our opinion, that the former judgment of this court reversing the judgment of the District Court should be set aside, and that the judgment of the District Court, in so far as it declared Mrs. Lizzie Crosson entitled to one-half of the community estate and one-half of the estate of George Crosson, Sr., and that the remainder of the community estate be equally divided among all the children of both marriages, should be affirmed, and that judgment be here rendered declaring all the property community estate with the exception of any that may remain from the proceeds of the $5000 realized from *Page 491 
the sale of the separate property of George Crosson, Sr., and that this cause be remanded to the District Court to try that question alone.
Reversed and remanded.
JAMES, Chief Justice, did not sit in this case.
Writ of error refused.